DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final amendment filed on 4/25/222.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	Re. CROSS REFERENCE TO RELATED APPLICATIONS: After the phrase “this divisional application claims priority to and benefits of U.S. patent application Ser. No. 15/618,353 (TI-76264), filed on Jun. 9, 2017,” as described in paragraph [0001], inserts a phrase –now US PAT. 10,403,424,--.
IN THE CLAIM
	Re. claim 30: Changes the phrase “The integrated magnetic device transistor” as recited in line 1 to --The integrated magnetic device--.

Allowable Subject Matter
Claims 1-9, 19-23 and 25-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729